Citation Nr: 0619423	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
major depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for 
neurological impairment of the veteran's left lower extremity 
as a result of his lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent for 
neurological impairment of the veteran's right lower 
extremity as a result of his lumbar spine disability.

5.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 2002 and January 2003 rating decisions.

The issues regarding the veteran's lower back disability and 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence fails to show that the veteran has 
total occupational and social impairment as a result of his 
major depressive disorder.

2. At his hearing before the Board, the veteran indicated his 
desire to withdraw his claim for a rating in excess of 50 
percent for migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for a 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9499-9434 (2005).

2.  The criteria for withdrawal of the claim for a rating in 
excess of 50 percent for migraine headaches have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Psychiatric Disorder

The veteran is currently rated as 70 percent disabled under 
38 C.F.R. § 4.130, DC 9434 for a major depressive disorder.

A 70 percent rating is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when a veteran has total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

While the veteran is clearly struggling with a psychiatric 
disability, it cannot be said that he has total occupational 
and social impairment.  For six years the veteran worked as 
an eligibility coordinator at a VA regional office, before 
resigning due to stress.  Nevertheless, since resigning, the 
veteran relocated and obtained a job at a gas station.  He 
also attends school and makes A's (as he testified at his 
hearing before the Board), all while still working.

At a psychiatric evaluation in April 2005, the veteran was 
found to be socially isolated, but the examiner indicated 
that the veteran was able to appropriately interact with 
others and was capable of basic activities of daily living.  
The examiner found no impairment in the veteran's thought 
processes or communication, no delusions or hallucinations, 
and the veteran was able to maintain his personal hygiene.  
Following his examination, the veteran was diagnosed with a 
major depressive disorder and assigned a Global Assessment of 
Functioning (GAF) score of 40, which is assigned for either 
some impairment in reality testing or communication (e.g., 
speech is at time illogical, obscure or irrelevant) or for 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friend, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home and is failing in school).  Although this is 
GAF score reflects major occupational and social impairment, 
it still does not demonstrate total occupational and social 
impairment as necessary for a 100 percent rating.

While the veteran has shown some suicidal ideations and 
memory loss in the past (as noted at a VA examination in 
October 2003), the most recent psychiatric testing found no 
gross impairment in thought processes or communication; no 
persistent delusions or hallucinations; no grossly 
inappropriate behavior; no intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); no disorientation to time or place; and no 
memory loss for names of close relatives, own occupation, or 
own name reported.

Additional VA and private psychiatric treatment records and 
examination reports have been reviewed, but they fail to 
demonstrate symptomatology sufficient to warrant an increased 
rating for a major depressive disorder.

As the veteran's psychiatric symptomatology has not been 
shown to be of a severity sufficient to warrant a 100 percent 
rating, the veteran's claim is denied. 

Migraine headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn by a veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  At his hearing 
before the Board in January 2006, the veteran indicated that 
he wanted to withdraw his claim for a rating in excess of 50 
percent for migraine headaches.  As such, there remains no 
allegation of errors of fact or law for appellate 
consideration regarding this issue and the appeal is 
therefore dismissed.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2004.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA psychiatric 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  





ORDER

A rating in excess of 70 percent for a major depressive 
disorder is denied.

The appeal for a rating in excess of 50 percent for migraine 
headaches is dismissed.


REMAND

In a letter received in April 2005, the veteran indicated 
that he had just had X-rays taken of his back earlier that 
month at the Phoenix, Arizona VA medical center, which he 
hoped would show that his back condition had worsened.  
However, these X-rays have not been associated with the 
veteran's claims folder.  The veteran also testified before 
the Board that his back condition had worsened since his last 
examination, indicating that it is painful all of the time, 
and that the pain and tingling radiates down to the toes of 
both lower extremities.

It was also indicated that the veteran was involved in an 
accident on his motor cycle in June 2003.

In view of this, additional development is necessary, and the 
case is REMANDED for the following action:

1. Obtain VA treatment records from the VA 
medical center (VAMC) in Phoenix, Arizona 
from January 2004 to the present, 
(including any X-ray reports of the spine 
from April 2005), and from the Little 
Rock, Arkansas VAMC from June 2004 to the 
present. 

2.  Once the above development is 
completed, schedule the veteran for an 
examination to determine the severity of 
his lower back disability, to include both 
orthopedic and neurologic manifestations.  
The examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  The examiner should also 
comment on, if possible, the impairment 
which is attributable to his post service 
motorcycle accident in June 2003.
  
3.  Then, re-adjudicate the veteran's 
claims.  If the benefits sought are not 
granted, the veteran should be furnished a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


